907 F.2d 867
UNITED STATES of America, Appellee,v.Larry J. YOUNG, Appellant (Two Cases),v.The DEPARTMENT OF AGRICULTURE, Farmers Home Administration,United Bank, Bob Harvey, Sterling Breuer, BruceVan Sickle, Edward Klecker, and CameronHayden, Appellees (Two Cases).
Nos. 90-5001, 90-5110.
United States Court of Appeals,Eighth Circuit.
Submitted July 5, 1990.Decided July 16, 1990.Rehearing and Rehearing En BancDenied Aug. 21, 1990.

Appeals from the United States District Court for the District of North Dakota;  Patrick H. Conmy, Chief Judge.
Larry J. Young, appellant pro se.
Cameron Hayde, Bismarck, N.D., for appellees.
Before ARNOLD, JOHN R. GIBSON and WOLLMAN, Circuit Judges.
PER CURIAM.


1
Larry J. Young is a North Dakota resident who lost his farm through mortgage foreclosure seven years ago.  In these consolidated pro se appeals marking his third appearance in this court on foreclosure-related litigation, Young appeals the district court's1 grant of summary judgment for the United States and for third-party defendants in this trespass action brought against him.  We affirm.


2
The district court judge properly refused to recuse himself because Young's affidavit was untimely and legally insufficient.  See 28 U.S.C. Sec. 144;  United States v. Faul, 748 F.2d 1204, 1210 (8th Cir.1984), cert. denied, 472 U.S. 1027, 105 S.Ct. 3500, 87 L.Ed.2d 632 (1985).


3
Having carefully reviewed the entire record, we conclude that the district court correctly granted summary judgment for the United States and for the third-party defendants.  See Fed.R.Civ.P. 56(e);  United States v. Zenon, 711 F.2d 476, 478 (1st Cir.1983) (court may enjoin trespass);  Gelco Corp. v. Coniston Partners, 811 F.2d 414, 418 (8th Cir.1987) (equitable basis for injunctive relief in federal court is irreparable harm and inadequacy of legal remedies).  Young's argument that the injunction was granted without due process is meritless.  The district court did not abuse its discretion in awarding $450 in attorney's fees to the United States pursuant to Fed.R.Civ.P. 11.  See EEOC v. Milavetz & Assocs., 863 F.2d 613, 614 (8th Cir.1988).


4
We find this appeal to be frivolous, and we grant United Bank's motion for an award of costs and attorney's fees.  See Boomer v. United States, 755 F.2d 696, 697 (8th Cir.1985) (per curiam) (award against pro se litigant under 28 U.S.C. Sec. 1912 and Fed.R.App.P. 38).  Attorney's fees are awarded in the amount of $500.00.


5
The judgment is affirmed.



1
 The Honorable Patrick A. Conmy, Chief Judge, United States District Court for the District of North Dakota